           Case 2:18-cv-01319-APG-EJY Document 85 Filed 10/02/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 DARIUS MCCALL,                                           Case No.: 2:18-cv-01319-APG-EJY

 4          Plaintiff                                    Order Granting Motion for Good Faith
                                                                      Settlement
 5 v.
                                                                        [ECF No. 83]
 6 LAS VEGAS METROPOLITAN POLICE
   DEPARTMENT, et al.,
 7
        Defendants
 8

 9         Defendant Drock Gaming, LLC moves for a determination that its settlement with

10 plaintiff Darius McCall was made in good faith under Nevada Revised Statute § 17.245. ECF

11 No. 83. No opposition has been filed, so I presume the other parties consent to the granting of

12 the motion. See Local Rule 7-2(d). In addition, the motion is supported by the factors set forth in

13 In re MGM Grand Hotel Fire Litig., 570 F. Supp. 913, 927 (D. Nev. 1983) (“Factors to be

14 considered by the Court in assessing whether a settlement is in good faith [are] the amount paid

15 in settlement, the allocation of the settlement proceeds among plaintiffs, the insurance policy

16 limits of settling defendants, the financial condition of settling defendants, and the existence of

17 collusion, fraud or tortious conduct aimed to injure the interests of non-settling defendants.”). I

18 find the parties reached their settlement in good faith and defendant Drock Gaming, LLC is

19 entitled to the protections of Nevada Revised Statute § 17.245.

20         I THEREFORE ORDER that the motion for good faith settlement (ECF NO. 83) is

21 GRANTED.

22         DATED this 2nd day of October, 2020.

23
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
